Citation Nr: 1108552	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-385 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether a claim of entitlement to an effective date earlier than June 5, 1991, for the award of service connection for coronary artery disease, status-post myocardial infarction and coronary artery bypass graft should be reopened.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active military service from August 1948 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

In an October 2008 decision, the Board declined to reopen the Veteran's claim for entitlement to an effective date earlier than June 5, 1991, for the award of service connection for coronary artery disease, status-post myocardial infarction and coronary artery bypass graft, thereby denying the Veteran's claim on appeal.  Subsequently, the Board learned that the Veteran had earlier revoked his appointment of his representative (Disabled American Veterans) in June 2008.  By an October 2009 action, the Board vacated its October 2008 decision, finding that the Veteran had appointed the Military Order of the Purple Heart as his representative.  The case was remanded to allow the newly appointed representative opportunity to help the Veteran prosecute his claim.  However, unbeknownst to the Board, in December 2008, the Veteran had again appointed the Disabled American Veterans.  In multiple statements dated in July 2010 submitted by the Veteran, he clearly indicated that his representative was the Disabled American Veterans and not the Military Order of the Purple Heart.  

By a May 2006 statement, the Veteran indicated that he was re-filing a motion to revise an earlier decision by the Board.  The Board inquired as to which Board decision the motion was directed.  The Board also provided the Veteran's representative opportunity to provide specific argument in support of any such motion.  Nevertheless, received in September 2008 was a statement from the Veteran that he no longer desired to pursue the motion to revise.  Although the Veteran subsequently submitted statements in November 2008 and July 2009 suggesting that he again wanted to pursue a claim of clear and unmistakable error (CUE) in a prior decision, and his representative presented a December 2010 brief on appeal wherein mention was made of a CUE motion, the representative later submitted a brief in February 2011 in which he asked that the December 2010 brief be rescinded in its entirety and replaced by the February 2011 brief.  

Given the sequence of events, the Board finds that a motion to revise a prior decision is not now before the Board.  Throughout the process, no specific allegations of error were made with respect to a specifically identified Board decision.  This was so even in the December 2010 brief by the Veteran's representative.  Additionally, there appears to have been a decision made in February 2011 by the representative and the Veteran not to pursue a CUE motion.  This is evident in the request to have the December 2010 brief replaced by the February 2011 brief, which brief does not mention a motion to revise as the December 2010 brief had.  (This determination by the Board does not preclude the filing of a motion to revise.  Should the Veteran desire to pursue such a motion, he is advised that the rules regarding motions to revise prior Board decisions are located at 38 C.F.R. §§ 20.1400-1411.  He and his representative should refer to these rules regarding the specific requirements for filing a motion with respect to a specific Board decision, especially § 20.1404 regarding filing and pleading requirements.  Should the Veteran desire to pursue a claim of CUE in a prior RO decision, such a claim should be made with the RO.)


FINDINGS OF FACT

1.  By a January 2004 decision, the Board addressed the claim for an earlier effective date for coronary artery disease, status-post myocardial infarction and coronary artery bypass graft; an effective date of June 5, 1991, was granted.  

2.  In February 2005, the Veteran filed a claim to reopen the effective date question.

3.  A motion to revise the January 2004 decision was dismissed by the Board in March 2005; a motion to reconsider the March 2005 decision was also denied.  


CONCLUSION OF LAW

The Veteran's claim to reopen cannot result in the award of an earlier effective date.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the Veteran was injured in a motor vehicle accident in service.  He was subsequently service connected for residuals of an injury to the skull, traumatic injury to the right eye, defective hearing in the right ear, and residuals of fracture of the right clavicle, all attributed to his in-service motor vehicle accident.  

The Veteran suffered a myocardial infarction in August 1978.  The discharge summary related to his hospitalization diagnosed acute inferior myocardial infarction, hypertension, and possible anxiety neurosis.  The Veteran submitted a claim, received on August 29, 1978, for service connection for his heart attack.  The Veteran's contention was that his myocardial infarction was caused by (i.e., was secondary to) his in-service chest injury.  See 38 C.F.R. § 3.310(a) (disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition).  

The Veteran was denied service connection for a heart condition in a rating decision dated December 11, 1979.  He appealed that decision in correspondence received on August 8, 1980.  The RO issued a statement of the case (SOC) that was mailed on October 10, 1980.  A substantive appeal was not submitted.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

A statement was received from the Veteran on June 5, 1991, in which he contended that his heart condition was attributable to his service-connected skull fracture.  This statement was construed by the RO to be a claim to reopen his previously denied heart disability service connection claim.  In a rating decision dated in August 1991, the RO again denied service connection for a heart condition.  The appellant was notified of that decision in a September 1991 letter, which also provided him with notice of his appellate rights.  In October 1991, the RO received a VA Form 1-646, Statement of Accredited Representation in Appealed Case, signed by the representative.  He stated, inter alia, that service connection for a heart condition based on new and material evidence was an issue on appeal.  He said it was the Veteran's contention that he should be granted the benefits sought on appeal.  The RO did not construe the October 1991 VA Form 1-646 to be a notice of disagreement (NOD), and therefore did not issue a SOC.  A November 1995 claim to reopen the heart claim was denied by the Chicago RO in December 1995.  That denial was not appealed.  

The RO granted service connection for the Veteran's coronary artery disease status-post myocardial infarction and coronary artery bypass graft in an August 2002 rating decision.  Service connection was granted on a theory that this disability was secondary to his service-connected disabilities.  In that decision, the RO implicitly determined that new and material evidence had been received to reopen the previously denied claim because, as noted earlier, the secondary service connection claim had previously been denied in a December 1979 rating decision.  

The Veteran appealed the August 2002 RO decision's assignment of an effective date of July 27, 1999, arguing that the effective date for service connection should be in September 1990, presumably because it was at that time that he suffered a myocardial infarction that led to the coronary artery bypass grafting.  

In a decision dated in January 2004, the Board construed the VA Form 1-646 received from the veteran's representative in October 1991 as a timely notice of disagreement with the denial of the claim.  Having done so, the Board then noted that, having not recognized the statement as a timely NOD, the RO did not furnish the veteran with a SOC related to the August 1991 denial of service connection.  As a consequence, the RO decision had not become final.  See 38 U.S.C.A. § 7105; Myers v. Principi, 16 Vet. App. 228, 235 (2003) (citing Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (because the RO did not furnish the appellant with an SOC, he was unable to file a formal appeal to the Board, and the RO's decision thus never became final)).  

In its January 2004 decision, the Board also determined that, although the Veteran did not respond to the December 1995 rating decision in which the Chicago RO again denied the claim for secondary service connection for coronary artery disease, in the absence of a SOC to which the veteran could respond, the heart service connection claim was still open in August 2002 when the Chicago RO awarded the Veteran service connection for his coronary artery disease.  Put another way, the RO's denial of the claim in December 1995 was not relevant to the continued appellate status of the veteran's 1991 claim.  Myers, 16 Vet. App. at 236.  In its January 2004 decision, the Board determined that the effective date for service connection for the Veteran's coronary artery disease status-post myocardial infarction and coronary artery bypass graft should be June 5, 1991, the date of receipt of the claim to reopen the previously denied service connection claim.  

The appellant thereafter petitioned the Board, seeking the Board's review of its January 2004 decision granting an earlier effective date of June 5, 1991.  It was contended that the Board's January 2004 decision was flawed by clear and unmistakable error (CUE).  The Veteran subsequently withdrew his CUE motion, and the Board dismissed the CUE motion in an action dated in March 2005.  (In correspondence dated in September 2008 the Veteran confirmed that he wished only to pursue a claim of an earlier effective date for award of service connection for his heart disability, and did not wish to pursue a CUE motion.)  

In February 2005, the Veteran filed a claim to reopen.  In support of this claim he submitted an April 1978 letter to him from his accredited representative.  The letter stated that it was in reference to a phone call from the Veteran the preceding month, and stated that, in checking on his appeal, it was found that VA had misfiled an NOD that was received by the RO on December 29, 1977.   However, the record shows that the NOD dated December 19, 1977, and received by the RO on December 29, 1977, was not related to the Veteran's heart claim, which was not even received until the following year, in August 1978, but was instead related to denial of claims involving a fractured right humerus, degenerative changes in both hips, lumbar spondylitis, and a left eye condition.  

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(h)(2) (2007).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993).  Put another way, the effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  Thus, the effective date of award of service connection for the Veteran's heart disability can be no earlier than the date of claim to reopen the earlier denied claim.  

Applying the law summarized in the preceding paragraph to the facts in evidence, the effective date for the Veteran's reopened claim for an earlier effective date can be no earlier than the date on which his claim to reopen was received, in this case, February 2005.  Id.  

The Veteran contends that the effective date for the award of service connection for his coronary artery disease should be in August 29, 1978, because that is the date of his original claim for service connection for his heart attack.  However, applicable case law holds that an appellant cannot prevail on a "freestanding" claim to reopen the question of entitlement to an earlier effective date.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296, 299, Footnote 2 (2006).  

To summarize, the Veteran was awarded service connection effective June 5, 1991, by a January 2004 Board decision.  He filed a claim to reopen in February 2005.  Because section 5110(a) provides that "the effective date of an award based on ... a claim reopened after final adjudication ... shall not be earlier than the date of receipt of application therefore," there can be no "freestanding" claim for an earlier effective date in an attempt to overcome the finality of the prior Board decision.  Rudd, supra, at 300.  Accordingly, the claim to reopen must be denied as a matter of law.  


ORDER

Entitlement to an effective date earlier than June 5, 1991, for the award of service connection for coronary artery disease, status-post myocardial infarction with coronary artery bypass graft is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


